 


113 HRES 680 EH: Providing for consideration of the bill (H.R. 3393) to amend the Internal Revenue Code of 1986 to consolidate certain tax benefits for educational expenses, and for other purposes, and providing for consideration of the bill (H.R. 4935) to amend the Internal Revenue Code of 1986 to make improvements to the child tax credit.
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 680 
In the House of Representatives, U. S.,

July 24, 2014
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3393) to amend the Internal Revenue Code of 1986 to consolidate certain tax benefits for educational expenses, and for other purposes, and providing for consideration of the bill (H.R. 4935) to amend the Internal Revenue Code of 1986 to make improvements to the child tax credit. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3393) to amend the Internal Revenue Code of 1986 to consolidate certain tax benefits for educational expenses, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, modified by the amendment printed in the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. 
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4935) to amend the Internal Revenue Code of 1986 to make improvements to the child tax credit. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 113–54 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. 
3. 
(a)In the engrossment of H.R. 3393 the Clerk shall— 
(1)add the text of H.R. 4935, as passed by the House, as new matter at the end of H.R. 3393; 
(2)conform the title of H.R. 3393 to reflect the addition of H.R. 4935, as passed by the House, to the engrossment; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform provisions for short titles within the engrossment. 
(b)Upon the addition of the text of H.R. 4935, as passed by the House, to the engrossment of H.R. 3393, H.R. 4935 shall be laid on the table. 
 
Karen L. Haas,Clerk.
